DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/223/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-13 (respectively) of copending Application No. 16/834128 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the instant application are merely broader in scope and encompassed by the limitations recited in the claims of the copending Application (‘128). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 9 reciting “wherein the dielectric substrate is curved” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting two instances of “a smallest rectangle” are indefinite, since it’s unclear whether there are one or two rectangles, and whether the rectangles are related (i.e., is one larger than the other or are they the same size?). For purposes of examination, the second instance of this limitation will be interpreted as --another smallest rectangle--.
Claims 2-9 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna apparatus. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Lahti” (USP 6028567).
Claim 1: As best understood, Lahti teaches an antenna apparatus (Fig. 5d) comprising: 
a dielectric substrate 21 (Fig. 2); 

a second antenna element 52 (Fig. 5d reproduced below) that is arranged within the predetermined area on the dielectric substrate and receives a second radio wave in a second frequency band different from the first frequency band (see abstract, Fig. 3 and col. 4, ll. 6-20), wherein 

    PNG
    media_image1.png
    499
    199
    media_image1.png
    Greyscale

the second antenna element 52 is arranged in a portion within the predetermined area on the dielectric substrate in which the first antenna element is not arranged (see Fig. 5d), 
the first antenna element 22 is contained within a first rectangular area (bounded by the conductors of 22) that is within the predetermined area, the first rectangular area being a smallest rectangle that circumscribes the first antenna element (see Figs. 2 and 5d), 
the second antenna element 52 is contained within a second rectangular area (bounded by the conductors of 52) that is within the predetermined area, the second rectangular area being a smallest rectangle that circumscribes the second antenna element (see Fig. 5d), and 


Claims 3-4: Lahti teaches the antenna apparatus according to claim 1, wherein the second antenna element has a meandering shape (see Fig. 5d); 
wherein at least a part of the first antenna element (top several segments of the meandering structure of 22) is arranged in an area that is sandwiched between portions of a conductor of the second antenna element having a reciprocating meandering shape (see Fig. 5d).

Claims 5-8: Lahti teaches the antenna apparatus according to claim 1, wherein the first and second rectangular areas partially overlap each other (see Fig. 5d);
wherein the first and second rectangular areas partially overlap each other in an overlap area, a part of the first antenna element is located in first portions of the overlap area, a part of the second antenna element is located in second portions of the overlap area, and the first and second portions of the overlap area are alternately arranged (see Fig. 5d); 
wherein the dielectric substrate is plate-shaped (see Fig. 5d); 
wherein the dielectric substrate is flat (see Fig. 5d).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lahti (cited above) in view of “Sanders” (US 2017/0054214). 
Claim 9: Lahti fails to expressly teach wherein the dielectric substrate is curved.
Sanders discloses this limitation and teaches [0022] “The dielectric substrate 5 may have a planar configuration or a non-planar configuration. In a planar embodiment, the dielectric substrate 5 is a thin-layered structure similar to a printed circuit board. In a non-planar embodiment, the dielectric 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Lahti’s dielectric substrate to be curved, in order to facilitate dual band antenna operation with reduced interference (¶ [0006], Sanders). 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Taki” (US 2008/0191945). 
Claim 1: As best understood, Taki teaches an antenna apparatus (Fig. 4) comprising: 
a dielectric substrate 68; 
a first antenna element 72 [0083] that is arranged within a predetermined area (top surface area of the substrate) on the dielectric substrate and receives a first radio wave in a first frequency band (“AM”, ¶ [0081]; and 
a second antenna element 74 that is arranged within the predetermined area on the dielectric substrate and receives a second radio wave in a second frequency band different from the first frequency band (“FM”, ¶ [0081], wherein 
the second antenna element is arranged in a portion within the predetermined area on the dielectric substrate in which the first antenna element is not arranged (see Fig. 4), 
the first antenna element 72 is contained within a first rectangular area (bounded by the conductors of 72) that is within the predetermined area, the first rectangular area being a smallest rectangle that circumscribes the first antenna element (see Fig. 4), 

an area B (Fig. 4 reproduced below) of the predetermined area is smaller than a sum of areas of the first rectangular area and the second rectangular area.

    PNG
    media_image2.png
    524
    954
    media_image2.png
    Greyscale

Claim 2: Taki teaches the antenna apparatus according to claim 1, wherein the first frequency band is a frequency band of AM (Amplitude Modulation) broadcast and the second frequency band is a frequency band of FM (Frequency Modulation) broadcast (see ¶ [0081]).

Claims 3-4: Taki teaches the antenna apparatus according to claim 1, wherein the second antenna element has a meandering shape (see Fig. 4); 
wherein at least a part of the first antenna element (top several segments of the meandering structure of 72) is arranged in an area that is sandwiched between portions of a conductor of the second antenna element having a reciprocating meandering shape (see Fig. 4).


wherein the first and second rectangular areas partially overlap each other in an overlap area, a part of the first antenna element is located in first portions of the overlap area, a part of the second antenna element is located in second portions of the overlap area, and the first and second portions of the overlap area are alternately arranged (see Fig. 4); 
wherein the dielectric substrate is plate-shaped (see Fig. 4); 
wherein the dielectric substrate is flat (see Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shoemaker (US 5363114), Fig. 10, abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/HASAN ISLAM/Primary Examiner, Art Unit 2845